DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of a compound in which R1 is a methyl group, R2 is H, and one of X and Y is an OH group in the reply filed on 22 November 2021 is acknowledged.  A search of formula (I) has been extended to the following scopes: one, R1 is an alkyl group, R2 is H, and one of X and Y is an OH group; and two, R1 and R2 are each H and one of X and Y is an alkyl group.
Information Disclosure Statement
The information disclosure statements filed 13 December 2019, 13 January 2020, 15 March 2021, 1 December 2021 are acknowledged and considered.
Claim Objections
Claims 1-10 are objected to because of the following informalities:  they recite subject matter which has not been searched.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over RODRIGUEZ FERNANDEZ (US 20090215730, published 27 August 2009).
Determining the scope and contents of the prior art
34430 (page 5).  In this compound the following definitions apply: R1 and R2 are each H; one of X and Y is H and the other a substituted alkyl group.  Examples 2-4 show that compounds C32425, C33426, C33427, and C34430 can act on casein kinase 2, inhibit casein kinase 2, and are cytotoxic toward human tumor cells (pages 7-9).  Example 5 shows that C32425, C33426, and C33427 inhibit tumor growth in mice (page 9).  

    PNG
    media_image1.png
    265
    272
    media_image1.png
    Greyscale

Ascertaining the differences between the prior art and the claims at issue
The claims at issue require a carcinogenesis-inhibiting hydantoin derivative is administered to a subject in need thereof.  The prior art describes a compound which is not explicitly being administered.  
Resolving the level of ordinary skill in the pertinent art
Those of relative skill in the art are those with level of skill of the authors of the references cited to support the examiner’s position (MD’s, PhD’s, or those with advanced degrees and the requisite experience in preparation of compounds of the elected group).
Considering objective evidence present in the application indicating obviousness or nonobviousness
Example 5 shows that compounds of Rodriguez Fernandez can inhibit tumor growth.  Even though compound C34430 was not explicitly tested, there is a reasonable expectation of success that it would work in the method of example 5.  Each compound, as shown in examples 2-4, can inhibit tumor cell size.  Therefore, a reasonable expectation of success is present that compound C34430 can inhibit carcinogenesis.       
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary 
The Supreme Court in KSR International Co. v. Teleflex Inc., 550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Conclusion
Claims 1-10 are not allowed.
The following is a statement of reasons for the indication of allowable subject matter:  AIELLO (Marine Drugs, 2011, 9, 1157-1165) describes compound 2 (page 1161).  This compound neither anticipates nor renders obvious a compound of formula (I) due to at least two differences: variables X and Y cannot be a phenyl group; and the presence of an amino group attached to an imidazole ring.

    PNG
    media_image2.png
    160
    526
    media_image2.png
    Greyscale


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699